Citation Nr: 0810135	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  05-40 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for post-traumatic stress disorder (PTSD) for the period from 
May 30, 1995 to August 26, 2004, an evaluation in excess of 
30 percent for PTSD for the period from August 27, 2004 to 
April 26, 2006, and an evaluation in excess of 50 percent for 
PTSD for the period from April 27, 2006 onward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The veteran served on active duty from April 1971 to April 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 decision of the 
Appeals Management Center (AMC) in Washington, DC, wherein 
the AMC effectuated a December 2000 Board decision awarding 
service connection for PTSD, with an initial evaluation of 10 
percent effective May 30, 1995.  The veteran timely appealed 
the September 2004 rating action to the Board.  Jurisdiction 
of the claims files currently resides with the Winston Salem, 
North Carolina Regional Office (RO). 

By rating actions, issued in August 2005 and October 2006, 
the RO assigned 30 and 50 percent disability ratings to the 
veteran's service-connected PTSD, effective August 27, 2004 
and April 27, 2006, respectively.  Since VA did not assign 
the maximum disability ratings possible, the appeal for 
higher initial evaluations remain on appeal.  AB v. Brown, 6 
Vet. App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal). 


FINDINGS OF FACT

1.  Since the effective date of service connection, May 30, 
1995, the veteran's PTSD has been manifested primarily by 
impulsive and aggressive behaviors, anxiety, depression, and 
irritability, which resulted in considerable, but not severe, 
social and industrial impairment.  

2.  At no point since the effective date of service 
connection have the symptoms of the veteran's PTSD been shown 
to cause occupational and social impairment to cause 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood and the inability to 
establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for an initial 50 percent rating for PTSD, but 
no higher, have been met from May 30, 1995.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, 4.132, 
Diagnostic Code, 9411 (1996) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The veteran should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide.  Proper notification must also invite the claimant 
to provide any evidence in his possession that pertains to 
the claim in accordance with 38 C.F.R. § 3.159(b)(1). 

This appeal arises from a disagreement with an initial rating 
following the grant of service connection for PTSD.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that once service connection is granted the claim is 
substantiated, any deficiency in the VCAA notice is not 
prejudicial and further VCAA notice is generally not 
required.  Dunlap v. Nicholson, 21 Vet App 112 (2007); 
Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006).  The 
United States Court of Appeals for the Federal Circuit has 
also held that additional VCAA notice is not required when 
there is an appeal from the initial grant of service 
connection.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  

As this case concerns the propriety of initial evaluations, 
rather than a claimed increase in an existing evaluation, 
they are readily distinguishable from the type of situation 
addressed in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008).  In that case, the Court required 
specific notification duties in increased evaluation cases, 
where a worsening had been alleged.  The Court stressed the 
difference between the two types of claims, noting that an 
increased compensation claim centers primarily on evaluating 
the worsening of a disability that is already service 
connected, whereas in an initial claim for disability 
compensation, the evaluation of the claim is generally 
focused on substantiating service connection by evidence of 
an in-service incident, a current disability, and a nexus 
between the two.  Id., slip. op. at 5.  Thus, in view of the 
foregoing case precedent, the Board finds that no further 
VCAA notice was required once the AMC awarded service 
connection for PTSD in September 2004.

Concerning VA's duty to assist the appellant with his initial 
evaluation claims, service medical and post-service VA 
examination and clinical treatment reports, and statements 
and testimony of the veteran, his family, friends and co-
workers have been associated with the claims file. 

In addition, the veteran was afforded VA QTC examinations, 
most recently in July 2005 and June 2006, for the purpose of 
determining the etiology and current severity of his service-
connected PTSD.  A copy the above-referenced VA examination 
reports, are contained in the claims file.  There is no 
evidence or contention that said PTSD has changed since those 
examinations.


II.  Relevant Laws and Regulations

General Criteria-Initial Evaluation Claims

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7 (2007).

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]compensation for service-connected injury is 
limited to those claims which show present disability" and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

The Court later held that the above rule is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  At the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as "staged" ratings. Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

As the disability rating at issue on this appeal was assigned 
with the grant of service connection for PTSD, the rating 
must address all evidence relevant to the nature and severity 
of disability from the effective date of service connection 
and, accordingly, might be comprised of separate, or 
"staged," ratings based on the facts shown to exist during 
separate periods of time.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  As is noted above, service connection for 
PTSD was granted in this case from an effective date of May 
30, 1995.  

Old and new VA rating criteria for psychiatric disabilities

During the pendency of this appeal, VA promulgated new 
regulations amending the rating criteria for mental 
disorders, effective November 7, 1996.  See 61 Fed. Reg. 
52,695 (1996) (codified at 38 C.F.R. Part 4).

When a law or regulation changes while a case is pending, the 
version most favorable to the claimant applies, absent 
legislative intent to the contrary.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997).  Revised statutory or regulatory 
provisions, however, may not be applied to any time period 
before the effective date of the change.  See 38 U.S.C.A. § 
7104(c) (West 2002 & Supp. 2005); VAOPGCPREC. 3-2000 (April 
10, 2000).  In essence, the new regulations may only be 
applied from the date they became effective forward.  
See VAOPGCPREC 3-2000.  

Under applicable criteria, 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996) (the criteria in effect prior to November 7 
1996), a 10 percent evaluation for PTSD is warranted when 
there is emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  A 30 
percent evaluation for PTSD is warranted when the ability to 
establish or maintain effective and wholesome relationships 
with people is definitely impaired, and the psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  VA's General Counsel has defined 
definite as "distinct, unambiguous, and moderately large in 
degree," and as representing a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large."  VAOPGCPREC 9-93.  VA, including the 
Board, is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c) (West 2002).

A 50 percent evaluation for PTSD is warranted under the 
former criteria where the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired and where, by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  Id. 

A 70 percent evaluation is warranted when the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  Id. 

A 100 percent evaluation is warranted when: 1) the attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
2) the veteran exhibits totally incapacitating 
psychoneurotic, symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or 3) 
there is demonstrable inability to obtain or retain 
employment.  Id.

Under the revised rating criteria, Disability due to mental 
disorders is evaluated under the General Rating Formula for 
Mental Disorders, which is found at 38 C.F.R. § 4.130.  Under 
the provisions of the General Rating Formula, a 100 percent 
rating is warranted when the mental disability causes total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

A 70 percent rating is for application if the service-
connected disorder causes occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A 50 percent rating is in order when the mental or 
psychiatric disability results in occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

A 30 percent evaluation is warranted for disability producing 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupation tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 10 percent rating is for application if the disability 
causes occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

Global Assessment of Functioning (GAF) Scores 

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV);  Carpenter v. Brown, 
8 Vet. App. 240 (1995).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  See 38 C.F.R. § 4.126 (2007); VAOPGCPREC 10-95 
(Mar. 1995); 60 Fed. Reg. 43186 (1995).

Under DSM-IV, GAF scores of 51 to 60 generally reflect some 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers). Scores from 41 
to 50 reflect serious symptoms (suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job). See Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  Id.

III.  Legal Analysis

The Board finds that the evidence supports the conclusion 
that the veteran's service-connected PTSD should be, rated 
under the former criteria for rating psychiatric disability, 
50 percent disabling, and no higher, from the effective from 
the date of service connection, May 30, 1995.  

In reaching the foregoing determination, the Board observes 
that the hallmark characteristic of the veteran's service-
connected PTSD is that it is of such severity that it has 
caused considerable social and industrial impairment.  In 
this regard, although the veteran has maintained employment 
as a kinesiotherapist at a VA hospital for over three 
decades, a Board-certified psychiatrist opined that he was 
"marginally doing so."  (See, QTC psychiatric examination 
report, dated in June 2006).  Thus, the Board-certified 
psychiatrist's conclusion raises the theory that as a result 
of his service-connected PTSD, the veteran might have 
difficulty securing competitive employment outside his 
sheltered and protective environment at a VA facility.  

Evidence that supports the June 2006 Board-certified 
psychiatrist's conclusion is a Leave Used Summary report, 
reflecting that from November 1995 to October 2005, the 
veteran used-at the minimum-three days of leave a month 
(sick, annual, or leave without pay) from his VA job, 
presumably-and as maintained by the appellant-for his PTSD-
related symptoms.  (see, Leave Used Summary report, dating 
from September 2004 to October 2005).  

In addition, the veteran's employment at the VA hospital has 
been tainted with conflicts within the work environment.  For 
example, in April 2005, the veteran was placed on suspension 
for three (3) days after he used obscene and threatening 
language and engaged in disruptive and offensive conduct 
towards his supervisor (see, VA Memo, dated in May 2005, from 
Chief, Physical Medicine and Rehabilitation Service to the 
veteran). 

The Board has also not lost sight of the fact that outside a 
GAF score of 70, assigned to the veteran in August 2003 (see, 
August 2003 VA examination report), GAF scores throughout the 
appeal period have predominantly ranged between 50-60 (see, 
VA outpatient and QTC examination report reports, dated from 
June to November 2005, and June 2006, respectively), which 
denotes moderate to serious social and industrial impairment.  
See Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.) (DSM-IV).

In view of the foregoing, the Board finds that from the 
effective date of service connection, May 30, 1995, the 
evidence supports considerable social and industrial 
impairment that warrants a 50 percent rating under the former 
rating criteria.  As such, an increased rating is warranted 
to 50 percent for the entire appeal period.  

Notwithstanding that fact, at no point since the effective 
date of service connection does the evidence meet, or more 
nearly approximate, the criteria for a rating in excess of 50 
percent, under either the old or the revised criteria for 
rating mental disorders.  To this end, given the fact that 
the veteran has retained employment at a VA facility for over 
three decades, albeit with some interpersonal difficulties, 
"severe" industrial impairment has not been shown.  Thus, 
entitlement to a 70 percent rating under the "old" criteria 
has not been met.  

While some of the criteria for a 70 percent rating under the 
revised criteria have been shown, the veteran's PTSD symptoms 
predominately reflect those of a 50 percent rating.  In this 
regard, although VA treatment and examination reports show 
that the veteran experienced occasional panic attacks and 
impaired impulse control, they do not contain evidence of 
suicidal ideation, obsessional rituals which interfere with 
routine activities, speech that is intermittently illogical, 
obscure, or irrelevant, spatial disorientation, neglect of 
personal appearance and hygiene, or an inability to establish 
and maintain effective relationships.  Also, mental status 
evaluations performed throughout the duration of the appeal 
show, for the most part, than the veteran's speech was of a 
normal rate and tone.  The veteran's thought processes were 
logical, coherent and goal-directed.  There was no evidence 
of suicidal ideation or obsessional rituals.  Thus, due to an 
absence of most of the symptoms required for a 70 percent 
evaluation under the revised criteria, a higher evaluation is 
not warranted. 

In conclusion, the Board finds that the evidence establishes 
that, since May 30, 1995 (the effective date of the grant of 
service connection for the veteran's PTSD), the veteran's 
PTSD is shown to have been 50 percent disabling, and no 
higher, under the former criteria.  This represents an award 
of increase for the initial periods.  To the extent the 
veteran contends that a still higher rating is warranted, the 
preponderance of the evidence is against a finding that a 
rating in excess of 50 percent is warranted at any time since 
the effective date of service connection, May 30, 1995.  The 
benefit-of-the-doubt doctrine does not apply, and a claim for 
increase in excess of 50 percent is denied.  38 U.S.C.A. § 
5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-
57 (1990).


	(CONTINUED ON NEXT PAGE)





ORDER

An initial rating of 50 percent, but no higher, for PTSD is 
granted from May 30, 1995, subject to the regulations 
governing payment of monetary benefits.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


